[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 24, 2006
                              No. 05-14510                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 04-01249-CV-TWT-1

JAMES J. GORMLEY,


                                                            Plaintiff-Appellant,

                                   versus

WILMER "BUDDY" PARKER, III,
KILPATRICK STOCKTON, LLP,
a limited liability partnership,


                                                         Defendants-Appellees.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (May 24, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:
      In Gormley v. Parker et al., No. 04-13768 (decided January 21, 2005) (11th

Cir. 2005) (not published), we affirmed the district court’s judgment dismissing

appellant’s complaint for want of subject matter jurisdiction under 28 U.S.C. §

1332. Appellant thereafter twice moved the district court to vacate its judgment

under Fed. R. Civ. P. 60(b) on the ground that the district court and this court made

an error of law in holding that the district court lacked § 1332 jurisdiction. The

court denied his motions as untimely. Appellant then moved the court to alter or

amend its ruling pursuant to Fed. R. Civ. P. 50(e), arguing that the Rule 60(b)

motions were timely. The court denied the motion, concluding that the Rule 60(b)

motions were not made within a reasonable time.

      Appellant now appeals, contending that the district court should have

vacated its earlier judgment dismissing his complaint for lack of subject matter

jurisdiction. We affirm.

      “Rule 60(b) may not be used to challenge mistakes of law which could have

been raised on direct appeal.” Am. Bankers Ins. Co. of Fla. v. Northwestern Nat’l

Ins. Co., 198 F.3d 1332, 1338 (11th Cir. 1999). Appellant could have presented

the error in question to this court on direct appeal; hence, the district court properly

denied his Rule 60(b) motions. Because the court appropriately disposed of those

motions, his challenge to the Rule 59(e) ruling fails.

      AFFIRMED.

                                            2